Citation Nr: 0912980	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
December 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) from September 2003 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the September 2003 
decision, the RO denied the Veteran's petition to reopen a 
previously denied claim for service connection for hearing 
loss of the right ear, finding that no new and material 
evidence had been submitted, and denied his claims for 
service connection for paranoid schizophrenia and type II 
diabetes mellitus.  In the December 2004 rating decision, the 
RO denied the Veteran's petition to reopen a previously 
denied claim for service connection for hearing loss of the 
left ear, finding that no new and material evidence had been 
submitted.  In April 2006, the Board remanded the matters for 
further notification, evidentiary development, and 
adjudication.  The Appeals Management Center (AMC) re-
adjudicated the claims and again denied the Veteran's 
petition to reopen and his claims for service connection via 
the issuance of a supplemental statement of the case (SSOC) 
in January 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2005.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's petition to reopen his previously denied claim 
of service connection for hearing loss and his claims for 
service connection for paranoid schizophrenia and type II 
diabetes mellitus.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In April 2006, the Board remanded the Veteran's claims for 
evidentiary development, to include seeking records of VA 
outpatient treatment the Veteran has received at the John 
Cochran Division of the St. Louis VA Medical Center (VAMC) 
from January 1956 to the present.  However, the Board notes 
that although requested in its remand, no records from the 
Veteran's treatment at the St. Louis VAMC have been 
associated with the claims file.  The agency of original 
jurisdiction (AOJ) appears to have sought records from this 
facility via an October 2007 request, but no response from 
the VAMC has been associated with the file, and no records of 
the Veteran's treatment at that facility have been associated 
with the claims file since the Board's April 2006 remand.  
This problem now needs to be corrected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claims, the AOJ must attempt to obtain the above-
identified medical records, along with any other examination 
or treatment records since January 1956, from the St. Louis 
VAMC-John Cochran Division and associate them with the 
claims file.  The AOJ must further request that the St. Louis 
VAMC provide a negative response if no such records are 
available.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the St. 
Louis VAMC-John Cochran Division any 
available medical records pertaining to 
the Veteran's examination or treatment 
at that facility at any time since 
January 1956.  Any archived records 
from that facility now stored at a 
different location should also be 
sought.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2008) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

2.  After securing any additional 
records, and after undertaking any 
other development deemed appropriate, 
the AOJ must re-adjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority (to 
include consideration of all evidence 
received since the January 2009 
supplemental statement of the case was 
issued).  If any benefit sought is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

